DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 1, 2022 is acknowledged.
Applicant contends on Page 5 of the Remarks in the response mailed June 1, 2022 indicates that Group I encompasses Group I: Claims 1-3 drawn to a stevia blend comprising a steviol glycoside mixture comprising reb M and reb N but also contends that Claims 1-13 read on the elected invention.  Examiner notes that the Restriction Requirement mailed April 6, 2022 indicated that Group I is encompassed by Claims 1-3.  Therefore, it is noted that Group I is actually encompassed by Claims 1-3.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-3 is provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. WO 2016/187559 (cited on Information Disclosure Statement filed September 14, 2020).
Regarding Claim 1, Carlson et al. discloses a stevia blend (‘559, Paragraph [0008]) comprising 15-50 wt% reb M (rebaudioside M) and 15-80 wt% reb N (rebaudioside N) (‘559, Paragraph [0062]), which overlaps both the claimed reb M content of from about 20 wt% to less than about 70 wt% and the claimed reb N content of from about 25 wt% to about 80 wt%.  In the case where the claimed reb M and reb N content ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the concentration of reb M and reb N in the stevia blend will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of reb M and reb N is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, the limitations “wherein the blend exhibits superior aqueous solubility at 0.25 wt%-0.4 wt% compared to a blend of only the steviol glycoside mixture comprising reb M” are limitations regarding the properties of the claimed stevia blend.  Where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  When the PTO shows a sound basis for believing that the products of  the applicant and the prior art are the same, the applicant has the burden of showing that they are not in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.I.).  In this particular instance, Carlson et al. discloses a stevia blend composition comprising reb M and reb N that overlap the claimed amounts of reb M and reb N.  Therefore, one of ordinary skill in the art would expect the prior art stevia blend composition disclosed by Carlson et al. to behave in the same manner and have the same properties as claimed, i.e. the blend exhibits superior aqueous solubility at 0.25 wt%-0.4 wt% compared to a blend of only the steviol glycoside mixture comprising reb M.
Regarding Claim 2, the limitations “wherein said stevia blend has an aqueous solubility at 0.25 wt%-0.4 wt% that is at least about 1.5x the aqueous solubility of the blend of only the steviol glycoside mixture comprising reb M and/or said stevia blend has an aqueous solubility at 0.25 wt%-0.4 wt% that is at least about 1.5x the aqueous solubility of the blend without reb N” are limitations regarding the properties of the claimed stevia blend.  Where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  When the PTO shows a sound basis for believing that the products of  the applicant and the prior art are the same, the applicant has the burden of showing that they are not in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.I.).  In this particular instance, Carlson et al. discloses a stevia blend composition comprising reb M and reb N that overlap the claimed amounts of reb M and reb N.  Therefore, one of ordinary skill in the art would expect the prior art stevia blend composition disclosed by Carlson et al. to behave in the same manner and have the same properties as claimed, i.e. the stevia blend has an aqueous solubility at 0.25 wt%-0.4 wt% that is at least about 1.5x the aqueous solubility of the blend of only the steviol glycoside mixture comprising reb M and/or said stevia blend has an aqueous solubility at 0.25 wt%-0.4 wt% that is at least about 1.5x the aqueous solubility of the blend without reb N.
Regarding Claim 3, Carlson et al. discloses the glycoside composition comprising rebaudioside M combined with rebaudioside N and rebaudioside O used in the sweetener composition (‘559, Paragraphs [0079] and [0092]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792